ON PETITION FOR WRIT OF HABEAS CORPUS
PATTERSON, Chief Justice,
for the Court:
After conviction and while appeal was pending in this Court in Cause No. 51,401, Booker T. Langston v. State of Mississippi, 373 So.2d 611, Langston filed a petition for habeas corpus in the trial court alleging that he was effectively denied bond because the amount required for it was excessive. The petition, after hearing, was denied.
The record reveals the petitioner to have been convicted several times previously. Under these facts we are unable to state that the trial court abused its discretion in the sum of bond since the probability of the petitioner absconding is obvious.
More importantly, the issues on ha-beas corpus are now moot because Lang-ston’s appeal on the criminal charge has now been resolved against him.
DISMISSED AS MOOT.
SMITH and ROBERTSON, P. JJ., and SUGG, WALKER, BROOM, LEE, BOWLING and COFER, JJ., concur.